Citation Nr: 1215919	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  04-44 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left wrist and left thumb disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO denied the Veteran's claim for service connection for a left wrist and left thumb disability.  


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, VA received a written statement from the Veteran requesting to withdraw the issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for a left wrist and left thumb disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In April 2012, VA received a written statement from the Veteran withdrawing his appeal relating to service connection for a left wrist and left thumb disability.  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


